DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. NL2018974, filed on 24 May 2017.

Election/Restrictions
Applicant's election with traverse of Group I, claim s 1-27 in the reply filed on 15 January 2021 is acknowledged.  The traversal is on the ground(s) that a person of ordinary skill would have no reason to combine the apparatus of Sata with the supply station of Kobayashi and that both teach transferring the bead apex in a vertical orientation.
Applicant’s arguments regarding the combination of Sata (US20070215265) and Kobayashi (US6328835) are persuasive; however, the restriction is still deemed proper because the group of two inventions lack a special technical feature in view of Little (US20170234677) and Komoro (JP2009286009).
	Even though the assembly and method inventions require the technical feature of an assembly comprising a weighing device with a weighing member with a horizontal weighing surface and a base member to form the base of the weighing member and a supply station with a supply plane that can be both parallel to and in line with the horizontal weighing surface, with a frame that supports the assembly being independent to that of the weighing device member, this technical feature is not a 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: circumferential edge “24” in P15 L9 missing from Fig 1-4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Examiner Comments
Examiner notes that the most recent claim set contains amendments that remove the numerical references to apparatus components but not the alphabetic references (such as “supply plane (P3)” and “weighing plane (P2)” in claim 1). Examiner is bringing this point to the applicant’s attention in case the applicant intended to remove all alphanumerical references from the claim set. Examiner notes that in regards to reference characters, the claim set is in compliance with MPEP 608.01(m) and that should applicant decide to leave the alphabetical references in the claim language, no further action is required


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “the at least one station” in line 5. There is insufficient antecedent basis for this limitation in the claim. As claims 2-27 are dependent (directly or indirectly) on claim 1, they are also rejected for the same reason.
Claim 24 recites the limitations of "the alignment direction (A)" in line 5 and “the first transfer position (X3)” in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 17-18, 20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Little (US20170234677) in view of Komoro (JP2009286009).
	Regarding claim 1, Little discloses and assembly for processing bead-apexes comprising a weighing device (“system” (110), [0030]) with a horizontal weighing surface (“support surface” (112)) and a base member (“load cell” (170)) for measuring the weight of one of the bead apexes (“bead” (102)). While not explicitly disclosed, it would be obvious to one of ordinary skill in the art that the weighing member (with its horizontal surface (Fig 1)) is capable of ensuring the bead does not move during weighing as to ensure an accurate reading.
	While Little does mention that the weighing device could be part of a larger system for weighing beads that makes use of conveyors to automatically transfer them ([0031]), Little does not explicitly disclose that the assembly comprises a supply station with a frame at a supply position for supplying bead-apexes to the weighing device or that the two stations are supported independently.
	Komoro teaches a device capable of being used with other bead-apex related processes. In particular, Komoro (Fig 2) teaches a supply station (“bead member supply device” (1)) with a frame independent from other possible processes (“support column” (6)) for supplying bead-apexes to a further station (such as a weighing device) and providing a horizontal supply plane (“receiving plates” (7), Fig 2).
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the bead supply device of Komoro with the weighing device of Little. 
	Modified Little teaches the claimed invention except for the arrangement of the supply plane with the weighing surface. It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art. See In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the supply plane with the weighing surface, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the supply plane with the weighing surface for the purpose of facilitating the transfer of the bead from the supply station to the weighing station while minimizing movement/transfer distance of the apex. 
	Regarding claim 2, modified Little teaches all limitations of claim 1 as set forth above. Additionally, Komoro teaches the use of a transport device (“transfer machine” (11)) that could be used to transport the bead apex from the supply station to the weighing device.
	Regarding claim 3, modified Little teaches all limitations of claim 2 as set forth above. Additionally, Komoro teaches that the transport device is capable of picking up and placing down the bead-apex (Fig 2, [0016]).
	Regarding claim 4, modified Little teaches all limitations of claim 2 as set forth above. Additionally, Komoro teaches that the transport device is capable of releasing the bead-apex in a weighing position ([0012]).
	Regarding claim 5, modified Little teaches all limitations of claim 1 as set forth above. While modified Little does not explicitly teach that there is a follow-up station for receiving the bead-apex after the weighing device, examiner takes Official Notice that a person of ordinary skill in the art would 
	Regarding claim 17, modified Little teaches all limitations of claim 5 as set forth above. Additionally, Little also teaches that the weigh member and one or more follow-up stations can be movable relative to each other (as the weighing device of Little is capable of movement [0029]).
	Regarding claim 18, modified Little teaches all limitations of claim 17 as set forth above. Additionally, as the weighing member is capable of vertical movement ([0029]), Little also teaches that the weighing member is movable relative to the base member in an alignment direction (vertically) to other positions, including various transfer positions.
	Regarding claim 20, modified Little teaches all limitations of claim 18 as set forth above. Additionally, Little also teaches that the alignment direction is perpendicular to the weighing plane (as the direction is vertical[0019]).
	Regarding claim 24, modified Little teaches all limitation of claim 17. Additionally, as the weighing member is capable of vertical movement ([0029]), Little also teaches that the weighing member is movable relative to the base member in an alignment direction (vertically) to other positions, including various transfer positions.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

	Modified Little teaches all limitations of claim 24 except that there are two or more follow-up stations. It would have been obvious to one having ordinary skill in the art at the earliest effective priority date of the instant application to duplicate the follow-up station, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the follow-up station for the purpose of allowing more organization options.
	Regarding claim 25, modified Little teaches all limitations of claim 5 as set forth above. 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397.

	While Komoro does teach the use of a transfer device (“transfer machine” (11)) at different point of the claimed apparatus (between the supply station and the weighing member), a person of ordinary skill in the art at the earliest effective priority date of the instant application would see that the transfer device could have uses in other parts of the apparatus, including transferring bead-apexes from the weighing device to one or more follow-up positions.
	Regarding claim 26, modified Komoro teaches all limitations of claim 25 as set forth above. Additionally, Komoro teaches that the transport device is capable of picking up and placing down the bead-apex (Fig 2, [0016]).
	
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Little (US20170234677) and Komoro (JP2009286009) in view of Sawada (US20070272345).
	Regarding claim 6, modified Little teaches all limitations of claim 5 as set forth above. However, while examiner has taken official notice regarding follow-up stations, modified Little does not teach that the follow-up station is a pile-up station comprising a pile-up member for receiving and stacking bead-apexes in a pile-up direction.
	Within the same art as Komoro, Sawada teaches an apparatus for storing and supplying bead-apexes. In particular, Sawada (Fig 8-9) teaches that one type of storing apparatus is a pile-up station comprising of a pile-up member (“containers” (7)) for receiving and stacking bead apexes in a pile-up direction (Fig 8-9). One benefit to using the containers is the ability to store bead-apexes of multiple different sizes, allowing for production of different tire sizes ([0023]).

	Regarding claim 7, modified Little teaches all limitations of claim 6 as set forth above. Additionally, Sawada teaches that the pile-up station can receive a bead-apex in a pile-up plane that is horizontal, and therefore would be parallel with the weighing plane (Fig 8-9).
	Regarding claim 8, modified Little teaches all limitations of claim 7 as set forth above. Additionally, Sawada teaches that the stack of bead-apexes can be adjusted vertically via a cartridge elevator (32) so that the right bead-apex can be selected ([0057]). Thus, the pile-up plane could be aligned with any other horizontal plane (such as the weighing surface of Little) when receiving a bead.

Claims 9-11, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Little (US20170234677) and Komoro (JP2009286009) in view of Lawson (US20140053987).
	Regarding claim 9, modified Little teaches all limitations of claim 5 as set forth above. However, while examiner has taken official notice regarding follow-up stations, modified Little does not explicitly teach that the follow-up station comprises a conveyance station with a transport conveyor for conveying the bead-apex in a conveyance direction.
	Similar to Komoro, Lawson teaches an apparatus for processing tire-components. In particular, Lawson (Fig 1A-E) teaches that after the tire component undergoes a process step, it is transported from said process via a conveyance station (“second conveyor portion” (12c”)) comprising of a transport conveyor (“conveyor belt” (40)). One benefit to using the conveyor belt is the ability to pre-program movement instructions to be followed ([0053, 0066]), freeing up operator time.

	Regarding claim 10, modified Little teaches all limitations of claim 9 as set forth above. Additionally, Lawson teaches that conveyance station can receive the tire component (bead-apex in the instant application) from the process step in a conveyance plane that is parallel to, as a result of being horizontal, the weighing plane (Fig 1A-E).
	Regarding claim 11, modified Little teaches all limitations, including those of claim 10 as set forth above, except for the rearrangement of the supply plane with the weighing surface. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the supply plane with the weighing surface, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the supply plane with the weighing surface to facilitate the transfer of the bead from the supply station to the weighing station while minimizing movement/transfer distance of the apex. 
	Modified Little teaches all limitations of claim 19 (including those of claim 18) but does not explicitly teach a weighing drive to drive the movement of the weighing member in the alignment direction. However, it is well known in the art that such a drive could be used for repositioning a station. For example, Lawson teaches that an apparatus (“bead seater apparatus” (10)) for processing tire components comprises the use of drives (“motors” (16)) capable of repositioning a work surface (“rolling legs” (26)) vertically. One benefit of using the motors is that they can be programmed to follow specific instruction ([0053]), giving operators more time to work on other activities.

	Regarding claim 27, modified Little teaches all limitations of claim 5 as set forth above. Additionally, Little teaches the use of a control unit (“computer” (156)) connected to the weighing member for weighing the bead-apex ([0030]). While Little does not teach that the computer controls the bead apex movement, it is well known in the art that such a computer could be used to do so. For example, Lawson is an apparatus for processing tire components in which a tire component is transferred to a designated process step via a conveyor belt (40). The movement of the conveyor belt (40) is operated by a controller (14) ([0053, 0066]). One benefit to using a controller is the ability to pre-program instructions for operation ([0053]), giving operators more time to work on other tasks.
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the computer of Little to control the bead apex movement as taught by Lawson. One would have been motivated to do so to free up operator time.
	
Claims 12-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Little (US20170234677) and Komoro (JP2009286009) in view of Grillot (DE102012103066).
	Regarding claim 12, modified Little teaches all limitations of claim 5 as set forth above. Additionally, Komoro teaches that the bead-apex (“bead member” (B)) can comprise a circular bead and an outwardly radially extending filler apex ([0013]) with the bead having an inner rim forming a circular opening (Fig 1), as well as having a follow-up position. However, modified Little does not disclose that the follow-up station is a storage station comprising storage members for storing bead-apexes in a vertical orientation, with the bead-apexes being support by their respective rims on the storage members and the bead-apex planes are vertical.

	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the storage means of Grillot with Komoro. One would have been motivated to do so to provide more storage.
	Regarding claim 13, modified Little teaches all limitations of claim 12 as set forth above. Additionally, Grillot teaches that the storage members comprise a storage plane for receiving a bead-apex (top surface of conveyor arm (5)) that would be parallel to, as a result of being horizontal, the weighing plane of Little (Grillot, Fig 1).
	Regarding claim 14, modified Little teaches all limitations of claim 13 as set forth above. Additionally, Grillot teaches that storage plane could be set to be in line with other planes (Fig 1 in regards to second conveyor arm (9)), including the weighing plane of Little.
	Regarding claim 15, modified Little teaches all limitations of claim 12 as set forth above. Additionally, Grillot teaches that the storage station is a storage carousel (“storage carousel” (1)) comprising a rotatable central member (“central support” (19)) about a central axis ([0007]) and multiple storage arms radially extending from the central axis (“conveyor arm” (5), Fig 1) for storing bead-apexes in the vertical orientation.
	Regarding claim 16, modified Little teaches all limitations of claim 15 as set forth above. Additionally, Grillot teaches that the storage arms comprise a storage conveyor for conveying the bead-apexes in radially directions with respect to the central axis ([0018], Fig 1).	
	Regarding claim 21, modified Little teaches all limitations of claim 20 as set forth above. Additionally, Komoro teaches that the bead-apex (“bead member” (B)) can comprise a circular bead and 
	Examiner notes that that the claim is directed towards an apparatus. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. While modified Little does not explicitly teach that the weighing surface is arranged for receiving and supporting the one bead-apex in the weighing position such that a part of the one bead-apex protrudes from the weighing surface towards the follow-up station and a part of the circular opening of the one bead-apex is extending beyond the edge of the weighing member, wherein the rim of the bead at the part of the circular opening that extends beyond the edge and the edge of the weighing member are facing each other at a gap distance (D2), the apparatus of modified Little would be capable of performing the claimed use.
	However, modified Little does not explicitly teach that one follow-up station is arranged for engaging the protruding part of the one bead-apex from its respective position, and wherein the weighing member and the one follow-up station are arranged for causing the one bead-apex to pivot around the rim of the bead when the weighing member and the one follow-up station are moved relative to each other in the alignment direction (A) and the rim of the bead is supported on the one follow-up station. 
	 Within the same art as Komoro, Grillot teaches an apparatus for storing bead apexes. In particular, Grillot (Fig 2) teaches the use of a storage carousel (1) with multiple conveyor arms (5) for storing bead-apexes in a vertical condition while supporting the bead-apexes by their rims (Fig 1). The 
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the storage carousel of Grillot with modified Little. One would have been motivated to do so to increase bead-apex storage.
	Regarding claim 22, modified Little teaches all limitations of claim 21 as set forth above. Additionally, the apparatus of modified Little would be capable having the weighing member drop away from the one bead-apex (as Little’s support surface (112) is capable of vertical adjustment [0029]), thereby allowing the one bead-apex that is supported on the one follow-up station to pivot about is rim into a vertical orientation in which the one bead-apex is supported with its rim on the one follow-up station and the bead-apex plane is vertical (as Grillot’s conveyor arms (5) are capable of doing (Fig 1)).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Little (US20170234677), Komoro (JP2009286009) and Grillot (DE102012103066) in view of Lawson (US20140053987).
	Regarding claim 23, modified Little teaches all limitations of claim 21 as set forth above. Additionally, Komoro teaches the use of a transport device (“transfer machine” (11)) capable of controlling the placement of the bead-apex onto the weighing surface, including having the bead-apex protrude from the weighing surface. However, while modified Little does not explicitly teach that the apparatus comprises a control unit for controlling the transport device, it is well known in the art that such a control unit could be used. For example, Lawson is an apparatus for processing tire components 
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use a control unit such as the one in Lawson with modified Little. One would have been motivated to do so to free up operator time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749